The amendment to the claims is not being entered as it raises new issues that require further search and/or consideration.  Applicants assert that does not add anything new.  In fact, the claims did not previously require a combination as now proposed.  Furthermore applicants are reminded of the election of species requirement dated 5/18/20 between the specific species of silicone polymer and silica in which applicants elected the silicone polymer, not a combination as now proposed.  As such a combination is directed to an embodiment outside the elected species and this limitation requires further search and consideration.  



/MARGARET G MOORE/Primary Examiner, Art Unit 1765